Advisory Action – Attachment
The Applicant argues the Halvorson describes simply the electronic release of pre-packaged unit doses in hospitals, not the packing and dispensing of patient dosing packages in a long-term care facility.  The Examiner respectfully disagrees.  The Examiner respectfully submits Simpson was cited for disclosing the packing and dispensing of patient dosing packages. The Examiner submits claim 3 of Simpson discloses a the pharmacy computer is coupled to an automatic filling and packing system which is configured to automatically prepare the medication based on the electronic medication order and the one or more ingredients.  Thus, Simpson discloses automatically filling (preparing) and packaging the medication prescribed.  Therefore, the Applicant’s argument is not persuasive, and the rejection is maintained.
The Applicant further states the present invention’s pharmaceutical storage and electronic dispensing machines “package medication in patient specific envelopes”.  The Examiner respectfully submits, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., patient specific envelopes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues the combination of Halvorson and Simpson is improper, as it appears the Examiner is combining the references based on knowledge gleaned from the specification.  The Examiner respectfully disagrees.  The Examiner submits in response to applicant’s argument that the combination of the references is improper, the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Halvorson is directed to a system for dispensing medications in a healthcare institution which includes a computer system connected to control a plurality of remote medication dispensers and Simpson is directed to a pharmacy system for the automated transfer and processing of electronic medication order information to and from a computerized patient care system associated with a healthcare facility.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.
The Applicant argues Halvorson fails to teach two or more pharmaceutical storage and electronic dispensing machines being positioned at each of one or more long term care facilities.  The Examiner respectfully disagrees.  The Examiner submits Halvorson solves the problem of medication distribution in health care institutions by providing 24 hour pharmacy services to remote hospitals, nursing homes (long-term care facility), and clinics from a central location (column 2, lines 20 – 22 and column 2, lines 39 – 41).  The Examiner interprets an “institution” disclosed by Halvorson to include long-term facilities, such as nursing homes, which is supported by column 9, line 61 which states a location (institution, ward, room, bed) as well as claim 1 which claims a system for the delivery of medications under the control of a pharmacy to patients in 
The Applicant argues the Office Action fails to show where Halvorson discloses the long-term care facilities being remote from the pharmacy.  The Examiner respectfully disagrees.  The Examiner submits Halvorson discloses a central computer (which is correlated to the pharmacy management server) in communication with the dispensers located at nursing stations (remote locations) which may be located at a different location than the central location (column 3, lines 15 – 46).  Halvorson also discloses a “Drug Master” file which includes, but is not limited to, a dispense location (dispenserable, pharmacy delivery, floor stock, etc.) which is correlated to one or more facilities (locations) (column 8, lines 5 – 31).  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.
The Applicant argues the Office Action fails to show where Simpson discloses the pharmaceutical storage and electronic dispensing machines positioned to package medications.  The Examiner respectfully disagrees.  The Examiner submits Simpson was cited for preparation and packaging of medication and discloses an automatic filling and packaging system configured to automatically prepare the medication based on the electronic medication order and the one or more ingredients (claims 3 and 6).  The patient care system disclosed by Simpson can include access controlled mobile and stationary medication supply depots (which is interpreted as an electronic dispensing machine), including patient medical records and computerized prescribing, providing complete preparation and inventory management from the point of care to the pharmacy (column 24, lines 35 – 40).  Thus, Applicant’s argument is not persuasive, and the 
The Applicant argues the Office Action fails to show where the cited references teach a patient prescription receiver or one or more pharmaceutical prescription document processors.  The Examiner respectfully disagrees.  The Examiner submits Halvorson discloses a medication dispensing system including a database means for holding medication order data specifying medication orders for patients in accordance with medication prescriptions for patients (claim 22).  Halvorson also discloses the medication dispensing system which is composed of a digital computer which includes one or more central processing units, high speed instruction and data storage, software comprising the operating system, and the application which causes the hardware to perform the designated functions relating to medication distribution to the patient, where the system can run on any data general processor which supports the operating system (column 2,line 65 through column 3, line 14).  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.
The Applicant argues the Office Action fails to show where the cited references teach that the one or more patient medication prescription orders are verified at the long-term care facility remote pharmacy.  The Examiner respectfully disagrees.  The Examiner submits Halvorson discloses automatic checking of a patient’s medication order as it is being entered into the computer to warn of medication duplication, medications which are therapeutically alike, and individual drugs which should not be administered in the same drug regime (column 4, lines 47 – 55), which corresponds to verifying a patient’s prescription order.  In addition, Halvorson solves the problem of medication distribution in health care institutions by providing 24 hour pharmacy 

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        /ROBERT A SOREY/Primary Examiner, Art Unit 3626